EXHIBIT 10.2

FIRST AMENDMENT TO LOAN AND SECURITY AGREEMENT

This First Amendment to a Loan and Security Agreement (this “Amendment”) dated
as of July 31st, 2007, is between Cisco Systems Capital Corporation, a Nevada
corporation (“Lender”) and Savvis Communications Corporation, a Missouri
corporation (“Borrower”). Each of Lender and Borrower is sometimes individually
referred to herein as a “Party” or collectively as the “Parties”.

RECITALS

A. Lender and Borrower have entered into that certain Loan and Security
Agreement dated as of December 18, 2006 (the “Loan Agreement”);

B. Lender and Borrower have agreed to amend the terms of the Loan Agreement
under the terms and conditions set forth in this Amendment.

NOW, THEREFORE, in consideration of the mutual conditions and agreements set
forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Parties agree as follows:

AGREEMENT

Section 1. Rules of Construction. Capitalized terms used herein and not
otherwise defined shall be used as defined in the Loan Agreement.

Section 2. Amendments to Loan Agreement.

(a) Section I(E) of the Loan Agreement is amended as follows:

Interest. Interest shall accrue on the unpaid principal amount of each Loan from
the Funding Date until such Loan has been repaid in full, together with all
other Obligations related to such Loan, at a per annum rate of interest equal to
6.50%. All computations of interest on each Loan, including Default Interest (as
defined below), shall be based on a year of 360 days for actual days elapsed.
Notwithstanding any other provision hereof, the amount of interest payable
hereunder shall not in any event exceed the maximum amount permitted by
applicable law. If either (i) any amounts required to be paid by Borrower under
this Agreement or the other Loan Documents (including principal and interest
payable with respect to any Loan, and any fees or other amounts) remain unpaid
after such amounts are due, or (ii) an Event of Default has occurred and is
continuing, Borrower shall pay interest on the aggregate outstanding balance
hereunder from the date due or from the date of the Event of Default, as
applicable, until such past due amounts are paid in full or until all Events of
Default are cured, as applicable, at a per annum rate equal to 11% (“Default
Interest”).

(b) Exhibit C, Term Note, of the Loan Agreement is amended as attached to this
Amendment.



--------------------------------------------------------------------------------

Section 3. Effectiveness.

The effectiveness of this Amendment is subject to the receipt by Lender and
Borrower of a copy of this Amendment duly executed by the other Party, and the
date on which such condition is satisfied shall be referred to as the “Effective
Date”.

Section 4. Representations and Warranties.

Each Party represents and warrants to the other that the following statements
are true, correct and complete as of the date hereof and the Effective Date:

(a) It has all requisite corporate power and authority to enter into this
Amendment and to carry out the transactions contemplated hereby.

(b) It has been duly authorized by all necessary corporate action to execute and
deliver this Amendment and to perform its obligations hereunder.

(c) Upon its due execution and delivery, this Amendment shall be the binding
obligation of such Party, enforceable against it in accordance with its terms.

(d) The execution and delivery of this Amendment by it does not and will not
contravene (i) any law or any governmental rule or regulation applicable to the
Party, (ii) the applicable articles of formation or organization, or bylaws or
operating agreement of the Party, (iii) any order, judgment or decree of any
court or other agency of government binding on the Party, or (iv) any material
agreement or instrument binding on the Party.

Section 5. Miscellaneous.

(a) This Amendment, including all documents attached hereto and incorporated
herein by reference, represents the entire agreement between the Parties hereto
with respect to the subject matter hereof. This Amendment supersedes all prior
and contemporaneous oral and written agreements and discussions with respect to
the subject matter hereof.

(b) Any of the terms or conditions of this Amendment may be waived only in
writing by the Party entitled to the benefit thereof, but no such waiver shall
affect or impair the right of the waiving Party to require observance,
compliance, performance or satisfaction of any other term of condition hereof.

(c) The validity, interpretation and enforcement of this Amendment and any
dispute arising out of the relationship between the Parties hereto, shall be
governed by the internal laws of the state of California (without giving effect
to principles of conflicts of laws).

(d) This Amendment may be executed in any number of counterparts and all such
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed counterpart of a signature page to this
Amendment by facsimile transmission shall be effective as delivery of a manually
executed counterpart hereof.

 

2



--------------------------------------------------------------------------------

(f) Upon the effectiveness of this Amendment, each reference in the Loan
Agreement to “this Agreement,” “hereunder,” “hereof,” or words of like import
shall mean and be a reference to the Loan Agreement as amended hereby. Each
reference in the Loan Documents to the “Loan Agreement,” “thereunder,”
“thereof,” or words of like import shall mean and be a reference to the Loan
Agreement as amended hereby.

(g) Except as expressly provided in this Amendment, the execution, delivery, and
effectiveness of this Amendment shall not (i) limit, impair, constitute a waiver
of, or otherwise affect any right, power, or remedy of Lender or Borrower under
the Loan Agreement or any other loan document, (ii) constitute a waiver of any
provision in the Loan Agreement or in any other loan document, or (iii) alter,
modify, amend, or in any way affect any of the terms, conditions, obligations,
covenants, or agreements contained in the Loan Agreement, all of which are
ratified and affirmed in all respects and shall continue in full force and
effect.

(h) In the event of any inconsistency between the provisions of this Amendment
and any provision of the Loan Agreement, the terms and provisions of this
Amendment shall govern and control.

(i) Each Party hereby agrees that all of the terms of the Loan Documents are
incorporated in and made a part of this Amendment by reference.

IN WITNESS WHEREOF, the Parties have executed this Amendment as of the date
first written above.

 

SAVVIS COMMUNICATIONS CORPORATION By:  

/s/ Jens P. Teagan

Name:   Jens P. Teagan Title:   Vice President, Treasurer CISCO SYSTEMS CAPITAL
CORPORATION By:  

/s/ Jeff Johnston

Name:   Jeff Johnston Title:   Director of Operations

 

3